DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-3 are objected to because of the following informality: Claim 1, line 12, “berm” should be “beam”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US Pat. Pub. No. US 2019/0137904 A1)
Regarding claim 1, Jung et al. discloses an image forming apparatus 1, comprising: a first cartridge (developing unit – a part of a development cartridge 2) 200 movable between a first contacting position, where a first developing roller 22 is in contact with a first photosensitive drum 21 (Fig. 1), and a first separated position, where the first developing roller 22 is separated from the first photosensitive drum 21 (paragraph [0044], Fig. 6); a second cartridge 200 movable between a second contacting position, where a second developing roller 22 is in contact with a second photosensitive drum 21, and a second separated position, where the second developing roller 22 is separated from the second photosensitive drum 21 (Fig. 9); and an exposure device 13 configured to emit a laser berm L (paragraph [0021]), wherein, when the second cartridge (a light blocking member 520) 200 is at the second separated position, the second cartridge interrupts a light path of the laser beam L (paragraph [0044]; Figs. 1, 6 and 9).
Regarding claim 3, Jung et al. discloses wherein the first cartridge 200 supports the first developing roller 22, and the second cartridge 200 supports the second developing roller 22 (Fig. 9).

Regarding claim 6, Jung et al. discloses wherein the cartridge 200 supports the developing roller 22 (Fig. 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 10,859,940 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Lines 1-6 of claim 1 of current patent application is broader than column 40, lines 1-8 of claim 18 of U.S. Patent No. 10,859,940 B2.  Lines 7-11 of claim 1 of current patent application is broader than column 40, lines 9-15 of claim 18 of U.S. Patent No. 10,859,940 B2.  Also, lines 12-14 of current patent application is equivalent to column 40, lines 16-19 of claim 18 of U.S. Patent No. 10,859,940 B2.
Claim 2 of current patent application is equivalent to claim 19 of U.S. Patent No. 10,859,940 B2.
Claim 3 of current patent application discloses “the first cartridge supports the first developing roller, and the second cartridge supports the second developing roller”.  This limitation is also disclosed in claim 18 of U.S. Patent No. 10,859,940 B2 because the first developing roller and second developing roller are included in the first developing cartridge and second developing cartridge, respectively.  It is inherently that the first developing roller and the second developing roller are supported by the first developing cartridge and the second developing cartridge, respectively.  
Claim 4 of current patent application is broader than claim 18 of U.S. Patent No. 10,859,940 B2 by not disclosing a second cartridge, second developing roller, and second photosensitive drum.
Claim 5 of current patent application is equivalent to claim 19 of U.S. Patent No. 10,859,940 B2.
Claim 6 of current patent application discloses “the first cartridge supports the first developing roller”.  This limitation is also disclosed in claim 18 of U.S. Patent No. 10,859,940 B2 because the first developing roller and second developing roller are 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 29, 2021